UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 29 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. Name of Fund: Niemann Tactical Return Fund Period: July 1, 2011-June 30, 2012 Company Name Meeting Date CUSIP Ticker Affymax 6/13/12 00826A-109 AFFY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) TED W. LOVE, M.D For For 2) JOHN A. ORWIN For For 3) DANIEL K. SPIEGELMAN For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. For For 4. TO APPROVE THE INTERNAL REVENUE CODE SECTION 162(M) PERFORMANCE CRITERIA AND AWARD LIMITS OF THE COMPANY'S 2, INCLUDING NAMED EXECUTIVE OFFICERS, THAT QUALIFY AS PERFORMANCE-BASED COMPENSATION UNDER INTERNAL REVENUE CODE SECTION 162(M). Company Name Meeting Date CUSIP Ticker Akorn Inc 5/4/12 009728-106 AKRX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. JOHN N KAPOOR PHD For For 2. RONALD M JOHNSON For For 3. BRIAN TAMBI For For 4. STEVEN J MEYER For For 5. ALAN WEINSTEIN For For 6. KENNETH S ABRAMOWITZ For For 7. ADRIENNE L GRAVES For For 2. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP TO SERVE AS AKORN'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DEC 31 2012. For For 3. SAY ON PAY- AN ADVISORY VOTE ON APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Company Name Meeting Date CUSIP Ticker Alexion Pharma 5/7/12 ALXN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. LEONARD BELL For For 2. MAX LINK For For 3. WILLIAM R KELLER For For 4. JOSEPH A MADRI For For 5. LARRY L MATHIS For For 6. R DOUGLAS NORBY For For 7. ALVIN S PARVEN For For 8. ANDREAS RUMMELT For For 9. ANN VENEMAN For For 2. RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For For 3. APPROVAL OF A NON BINDING ADVISORY VOTE OF THE COMPENSATION PAID TO ALEXION'S NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker Amylin 5/15/12 032346-108 AMLN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) ADRIAN ADAMS For For 2) TERESA BECK For For 3) M. KATHLEEN BEHRENS For For 4) DANIEL M. BRADBURY For For 5) PAUL N. CLARK For For 6) PAULO F. COSTA For For 7) ALEXANDER DENNER For For 8) KARIN EASTHAM For For 9) JAMES R. GAVIN III For For 10) JAY S. SKYLER For For 11) JOSEPH P. SULLIVAN For For 2. TO APPROVE AN INCREASE OF 12,000, For For 3. TO APPROVE AN INCREASE OF 2,000, For For 4. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. For For 5. ADVISORY VOTE ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker Approach Resources 5/31/12 03834A-103 AREX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. JAMES H BRANDI For For 2. JAMES C CRAIN For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For For 3. APPROVE SECOND AMENDMENT TO THE COMPANY'S 2 For For 4. RATIFY THE APPOINTMENT OF HEIN & ASSOCIATES LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DEC. 31, 2012 Company Name Meeting Date CUSIP Ticker Buffalo Wild Wings 05/02/2012 119848-109 BWLD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. SALLY J SMITH For For 2. ROBERT W MACDONALD For For 3. J OLIVER MAGGARD For For 4. JAMES DAMIAN For For 5. DALE M APPLEQUIST For For 6. WARREN E MACK For For 7. MICHAEL P JOHNSON For For 8. JERRY R ROSE For For 2. ADVISORY VOTE RELATING TO EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE 2 For For 3. APPROVE THE AMENDMENT AND RESTATEMENT OF THE CASH INCENTIVE PLAIN For For 4. APPROVE THE 2 For For 5. RATIFY THE APPOINTMENT OF KPMG Company Name Meeting Date CUSIP Ticker Calavo Growers 4/25/2012 CVGW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. LECIL E COLE For For 2. GEORGE H BARNES For For 3. JAMES D HELIN For For 4. DONALD M SANDERS For For 5. MARC L BROWN For For 6. ALVA V SNIDER For For 7. SCOTT VAN DER KAR For For 8. J LINK LEAVENS For For 9. DORCAS H MCFARLANE For For 10. JOHN M HUNT For For 11. EGIDIO CARBONE JR For For 12. HAROLD EDWARDS For For 13. STEVEN HOLLISTER For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CALAVO GROWERS INC FOR THE YEAR ENDING OCTOBER 31, 2012 For For 3. ADVISORY VOTE APPROVING THE EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT Company Name Meeting Date CUSIP Ticker Carmike Cinemas 5/30/12 143436-400 CKEC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) MARK R. BELL For For 2) JEFFREY W. BERKMAN For For 3) SEAN T. ERWIN For For 4) JAMES A. FLEMING For For 5) ALAN J. HIRSCHFIELD For For 6) S. DAVID PASSMAN III For For 7) ROLAND C. SMITH For For 8) PATRICIA A. WILSON For For 2. APPROVE THE CARMIKE CINEMAS, INC. SECTION 162(M) PERFORMANCE-BASED PROGRAM. For For 3. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 4. APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker Centene Corp 04/24/2012 15135b101 CNC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. ROBERT K DITMORE For For 2. FREDERICK H EPPINGER For For 3. DAVID L STEWARD For For 4. ORLANDO AYALA For For 2. RATIFICATION OF APPOINTMENET OF KPMG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FRIM FOR THE FISCAL YEAR DECEMBER 31, 2012 For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION For For 4. ADOPT OUR 2 Company Name Meeting Date CUSIP Ticker Citizens Republic Bancorp 4/25/12 174420-307 CRBC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. LIZABETH A ARDISANA For For 2. GEORGE J BUTVILAS For For 3. ROBERT S CUBBIN For For 4. GARY J HURAND For For 5. BENJAMIN W LAIRD For For 6. STEPHEN J LAZAROFF For For 7. CATHLEEN H NASH For For 8. KENDALL B WILLIAMS For For 9. JAMES L WOLOHAN For For 2. ADVISORY PROPOSAL TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS For For 3. RATIFY THE SLECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Company Name Meeting Date CUSIP Ticker Companhia De Saneamento Basico 4/23/12 20441A102 SBS Vote MRV Proposal Proposed by Issuer or Security Holder For For E.1- APPROVAL OF CODEC REPORTS 194.2/2012, DATED AUGUST 31, 2, 2012 RESPECTIVELY, ON THE ADJUSTMENT OF THE COMPENSATION OF EXECUTIVE OFFICERS AND MEMBERS OF THE BOARD OF DIRECTORS. Issuer For For E.2- AMENDMENT OF SABESP'S BYLAWS For For A1.- EXAMINATION OF ANNUAL MANAGEMENT REPORT FOR FISCAL YEAR ENDED DEC 31, 2011; NAMEL BALANCE SHEET & RESPECTIVELY STATEMENTS OF INCOME AND CHANGES IN SHAREHOLDERS EQUITY, CASH FLOW, VALUE ADDED AND NOTES TO FINANCIAL STATEMENTS. Company Name Meeting Date CUSIP Ticker Conns Inc 5/30/12 208242-107 CONN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) MARVIN D. BRAILSFORD For For 2) JON E.M. JACOBY For For 3) BOB L. MARTIN For For 4) DOUGLAS H. MARTIN For For 5) DAVID SCHOFMAN For For 6) SCOTT L. THOMPSON For For 7) THEODORE M. WRIGHT For For 2. TO APPROVE THE AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF CAPITAL STOCK WHICH THE COMPANY SHALL HAVE AUTHORITY TO ISSUE TO BE 51 MILLION (51,000,000) SHARES OF STOCK, OF WHICH FIFTY MILLION (50,000,000) SHARES ARE COMMON STOCK, PAR VALUE OF $0.01 PER SHARE, AND ONE MILLION (1,000,000) SHARES ARE PREFERRED STOCK For For 3. TO APPROVE AN INCENTIVE COMPENSATION AWARD AGREEMENT WITH THEODORE M. WRIGHT, OUR CHIEF EXECUTIVE OFFICER For For 4. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2013 For For 5. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICERS COMPENSATION For For 6. IN THE NAMED PROXY'S DISCRETION, TO ACT UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING Company Name Meeting Date CUSIP Ticker Dillards 5/19/12 254067-101 DDS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1A. ELECTION OF R.BRAD MARTING For For 1B. ELECTION OF FRANK R MORI For For 1C. ELECTION OFJ.C. WATTS JR For For 1D. ELECTION OF NICK WHITE For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL 2012. Company Name Meeting Date CUSIP Ticker Domino's Pizza 4/25/12 25754a-201 DPZ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. DAVID A BRANDON For For 2. DIANA F CANTOR For For 3. RICHARD L FEDERICO For For 2. TO APPROVE BY NON-BINDING VOTE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS COMPENSATION TABLES AND NARRATIVE DISCUSSION. Against Against 3. HUMANE SOCIETY OF THE UNITED STATES PROPOSAL RELATING TO CERTAIN FOODS FROM PRODUCERS WHO USE GESTATION CRATES. For For 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE CURRENT FISCAL YEAR. Company Name Meeting Date CUSIP Ticker Elan 5/24/12 284131-208 ELN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. TO RECEIVE AND CONSIDER THE FINANCIAL STATEMENTS, DIRECTORS REPORT AND AUDITORS REPORT FOR THE YEAR ENDED 31 DECEMBER 2011. Issuer For For 2. TO RE-ELECT DR. LARS EKMAN. For For 3. TO ELECT MR. HANS PETER HASLER For For 4. TO RE-ELECT MR. ROBERT INGRAM. For For 5. TO RE-ELECT MR. GARY KENNEDY. For For 6. TO RE-ELECT MR. PATRICK KENNEDY. For For 7. TO RE-ELECT MR. GILES KERR. For For 8. TO RE-ELECT MR. KELLY MARTIN. For For 9. TO RE-ELECT MR. KIERAN MCGOWAN. For For 10. TO RE-ELECT MR. KYRAN MCLAUGHLIN. For For 11. TO RE-ELECT MR. DONAL O'CONNOR For For 12. TO RE-ELECT MR. RICHARD PILNIK. For For 13. TO RE-ELECT DR. DENNIS SELKOE. For For 14. TO ELECT DR. ANDREW VON ESCHENBACH. For For 15. TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS. For For 16. TO APPROVE AND ADOPT THE ELAN CORPORATION, PLC 2 For For 17. TO APPROVE AND ADOPT THE ELAN CORPORATION, PLC EMPLOYEE EQUITY PURCHASE PLAN (2012 AMENDMENT). For For 18. TO AUTHORISE THE DIRECTORS TO ALLOT AND ISSUE RELEVANT SECURITIES. For For 19. TO AUTHORISE THE DISAPPLICATION OF PRE-EMPTION RIGHTS. For For 20. TO REDUCE THE COMPANY'S SHARE CAPITAL. For For 21. TO CONVERT THE EXECUTIVE SHARES TO REDEEMABLE EXECUTIVE SHARES. For For 22. TO AMEND THE ARTICLES OF ASSOCIATION. For For 23. TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES. For For 24. TO SET THE RE-ISSUE PRICE RANGE FOR TREASURY SHARES. For For 25. TO RETAIN A 14 DAY NOTICE PERIOD FOR EXTRAORDINARY GENERAL MEETINGS. Company Name Meeting Date CUSIP Ticker Endologix 5/24/12 29266S-106 ELGX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) JOHN MCDERMOTT For For 2) GUIDO J. NEELS For For 2. APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. For For 3. APPROVAL OF AMENDMENTS TO 2(I) INCREASE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY AN ADDITIONAL 1,000,000 SHARES, (II) CHANGE THE NUMBER OF SHARES UNDER PLAN THAT MAY BE GRANTED AS INCENTIVE STOCK OPTIONS TO 8,514,478, & (III) CHANGE THE NUMBER OF SHARES UNDER PLAN THAT MAY BE GRANTED AS RESTRICTED STOCK TO 1,250,000. Company Name Meeting Date CUSIP Ticker Grainger 4/25/12 GWW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. BRIAN P ANDERSON For For 2. WILBUR H GANTZ For For 3. ANN HAILEY For For 4. WILLIAM K HALL For For 5. STUART L LEVENICK For For 6. JOHN W MCCARTER JR For For 7. NEIL S NOVICH For For 8. MICHAEL J ROBERTS For For 9. GARY L ROBERTS For For 10. JAMES T RYAN For For 11. E SCOTT SANTI For For 12. JAMES SLAVIK For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG For For 3. SAY ON PAY ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANYS NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker Home Depot 5/17/12 437076-102 HD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1A. ELECTION OF DIRECTOR F. DUANE ACKERMAN For For 1B. ELECTION OF FRANCIS S BLAKE For For 1C. ELECTION OF ARI BOUSBIB For For 1D. ELECTION OF GREGORY BRENNEMAN For For 1E. ELECTION OF J FRANK BROWN For For 1F. ELECTION OF ALBERT P. CASEY For For 1G. ELECTION OF ARMANDO CODIAN For For 1H. ELECTION OF BONNIE G HILL For For 1I. ELECTION OF KAREN L KATEN For For 1J. ELECTION OF RONALD SARGENT For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For For 4. APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLANTO INCREASE THE NUMBER OF RESERVED SHARES Against Against 5. SHAREHOLDER PROPSOAL REGARDING ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Against Against 6. SHAREHOLDER PROPOSAL REGARDGING EMPLOYMENT DIVERSITY REPORT Against Against 7. SHAREHOLDER PROPOSAL REGARDING REMOVAL OF PROCEDURAL SAFEGUARDS FROM THE SHAREHOLDER WRITTEN CONSENT RIGHT Against Against 8. SHAREHOLDER PROPSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Against Against 9. SHAREHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS Against Against 10. SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Company Name Meeting Date CUSIP Ticker Hot Topic 6/5/12 441339-108 HOTT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) STEVEN BECKER For For 2) EVELYN D'AN For For 3) MATTHEW DRAPKIN For For 4) TERRI FUNK GRAHAM For For 5) LISA HARPER For For 6) W. SCOTT HEDRICK For For 7) JOHN KYEES For For 8) ANDREW SCHUON For For 9) THOMAS VELLIOS For For 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. For For 3. TO APPROVE THE 2 For For 4. TO APPROVE, ON A NON-BINDING AND ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker Main Street Capital 4/2/12 56035l104 MAIN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. MICHAEL APPLING JR For For 2. JOSEPH E CANON For For 3. ARTHUR L FRENCH For For 4. KEVIN GRIFFIN For For 5. VINCENT D FOSTER For For 6. TODD A REPPERT For For 2. PROPOSAL TO AUTHORIZE US WITH THE APPROVAL OF OUR BOARD OF DIRECTORS TO SELL SHARES OF OUR COMMON STOCK DURING THE NEXT TWELVE MONTHS AT A PRICE BELOW OUR THEN CURRENT NET ASSET VALUE PER SHARE. Company Name Meeting Date CUSIP Ticker Monster Beverage 6/8/12 611740-101 MNST Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) RODNEY C. SACKS For For 2) HILTON H. SCHLOSBERG For For 3) NORMAN C. EPSTEIN For For 4) BENJAMIN M. POLK For For 5) SYDNEY SELATI For For 6) HAROLD C. TABER, JR. For For 7) MARK S. VIDERGAUZ For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For For 3. PROPOSAL TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Company Name Meeting Date CUSIP Ticker Orchids Paper Products 5/17/12 68572N-104 TIS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. GARY P ARNOLD For For 2. STEVEN R BERLIN For For 3. JOHN C GUTTILLA For For 4. DOUGLAS E HAILEY For For 5. JEFFREY S SCHOEN For For 6. JAY SHUSTER For For 7. ROBERT A SNYDER For For 2. TO RATIFY HOGANTAYLOR LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIMR FOR 2012. For For 3. STOCKHOLDER PROPOSAL REGARING SPECIAL MEETING OF STOCKHOLDERS. Company Name Meeting Date CUSIP Ticker Regeneration Pharma 6/8/12 75886F-107 REGN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) CHARLES A. BAKER For For 2) MICHAEL S. BROWN, M.D. For For 3) ARTHUR F. RYAN For For 4) GEORGE L. SING For For 5) MARC TESSIER-LAVIGNE For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Company Name Meeting Date CUSIP Ticker Rex American 6/5/12 761624-105 REX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) STUART A. ROSE For For 2) LAWRENCE TOMCHIN For For 3) ROBERT DAVIDOFF For For 4) EDWARD M. KRESS For For 5) CHARLES A. ELCAN For For 6) DAVID S. HARRIS For For 7) MERVYN L. ALPHONSO For For 8) LEE FISHER Company Name Meeting Date CUSIP Ticker Ross Stores 5/16/12 778296-103 ROST Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. MICHAEL BALMUTH For For 2. K GUNNAR BJORKLUND For For 3. SHARON D GARRETT For For 2. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANYS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Against Against 4. STOCKHOLDER PROPOSAL BY THE SHEET METAL WORKERS NATIONAL PENSION FUND IF PROPERLY PRESENTED AT THE MEETING. Company Name Meeting Date CUSIP Ticker Sourcefire 5/31/12 83616T-108 FIRE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. MICHAEL CRISTINZIANO For For 2. CHARLES E PETERS JR. For For 3. STEVEN R POLK For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DEC. 31, 2012 Company Name Meeting Date CUSIP Ticker SPS Commerce 5/24/12 78463M-107 SPSC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. ARCHIE C BLACK For For 2. GEORGE H SPENCER For For 2. RATIFICAITON OF THE SELECTION OF GRANT THORTON LLP AS THE INDEPENDENT AUDITOR OF THE FISCAL YEAR ENDING DECEMBER 31, 2012. For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE DECLASSIFICATION OF THE BOARD OF DIRECTORS. For For 4. APPROVAL OF THE SPS COMMERCE EMPLOYEE STOCK PURCHASE PLAN Company Name Meeting Date CUSIP Ticker Stewart Information Services 4/12/12 STC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. CATHERINE A ALLEN For For 2. ROBERT L CLARKE For For 3. DR E DOUGLAS HODO For For 4. LAURIE C MOORE For For 5. DR. W ARTHUR PORTER For For 2. ADVISORY APPROVAL OF THE COMPENSATION OF STEWART INFORMATION For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Company Name Meeting Date CUSIP Ticker Susser Holdings 5/24/12 869233-106 SUSS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) BRUCE W. KRYSIAK For For 2) SAM J. SUSSER For For 3) DAVID P. ENGEL For For 2. ADVISORY VOTE ON SUSSER'S 2 For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SUSSER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Company Name Meeting Date CUSIP Ticker Tractor Supply 5/3/12 TSCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. JAMES WRIGHT For For 2. JOHNSTON C ADAMS For For 3. PETER D BEWLEY For For 4. JACK C BINGLEMAN For For 5. RICHARD W FROST For For 6. CYNTHIA T JAMISON For For 7. GEORGE MACKENZIE For For 8. EDNA K MORRIS For For 2. TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DEC 29 2012. For For 3. SAY ON PAY- AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker Transcept Pharma 6/20/12 89354M-106 TSPT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) THOMAS D. KILEY For For 2) G. KIRK RAAB For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR TRANSCEPT PHARMACEUTICALS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Company Name Meeting Date CUSIP Ticker Ulta Salon 5/31/12 90384S-303 ULTA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1) ROBERT F. DIROMUALDO For For 2) CATHERINE A. HALLIGAN For For 3) LORNA E. NAGLER For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, FOR THE FISCAL YEAR 2012, ENDING FEBRUARY 2, 2013 For For 3. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP Ticker Winmark Corp 4/25/12 974250-102 WINA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For For 1. JOHN L MORGAN For For 2. JENELE C GRASSLE For For 3. KIRK A MACKENZIE For For 4. DEAN B PHILLIPS For For 5. PAUL C REYELTS For For 6. MARK L WILSON For For 7. STEVEN C ZOLA For For 2. SET THE NUMBER OF DIRECTORS AT SEVEN. For For 3. RATIFY THE APPOINTMENT OF GRANT THORTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL 2012 YEAR. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 8/21/2012
